IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1738
                               Filed April 13, 2022


IN THE INTEREST OF Z.S., A.A., and T.A.,
Minor Children,

B.W., Mother,
      Appellant,

T.A., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Kimberly Ayotte Renze,

District Associate Judge.

       A mother and a father separately appeal the termination of their parental

rights. AFFIRMED ON BOTH APPEALS.



       Teresa M. Pope of Branstad & Olson Law Office, Des Moines, for appellant

mother.

       Cathleen Siebrecht of Siebrecht Law Firm, Des Moines, for appellant father

of A.A. and T.A.

       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

       Kayla Stratton, Des Moines, attorney and guardian ad litem for minor

children.



       Considered by Bower, C.J., and Vaitheswaran and Chicchelly, JJ.
                                         2


BOWER, Chief Judge.

       The mother of three children—Z.S., A.A., and T.A.—and the father of A.A.

and T.A. separately appeal the termination of their parental rights.1 The mother

contests the grounds for termination, asserts the court should have allowed her

additional time, termination is not in the children’s best interests, and argues the

court erred in denying her request to place all three children in a guardianship with

the maternal grandparents. The father asserts the court should have granted him

additional time to seek reunification and argues termination of his rights was not

necessary because his children are safe in their placement with the paternal

grandparents. We affirm on both appeals.

I. Background Facts.

       Brooke is the mother of all three children: T.A. born in 2012, A.A. born in

2013, and Z.S. born in June 2020. Thomas is the father of the older two children.

Terrell is the putative father of Z.S. Domestic violence occurred in Brooke’s

relationships with both fathers.

       On May 21, 2020, the department of human services (DHS) began

investigating concerns Brooke and Terrell were abusing opiates while caring for

A.A. and T.A. and that Terrell had physically assaulted Brooke in front of the

children. Brooke initially avoided DHS but finally agreed to provide a drug screen;

she failed to follow through with the drug screen and continued to avoid DHS.




1 Terrell, the putative father of Z.S., did not participate in scheduled paternity
testing and did not participate in any services offered to the family. He does not
appeal.
                                        3


      On May 26, Brooke completed a substance-abuse evaluation at UCS

Healthcare in which she reported she had been abusing prescription pain pills, got

pregnant, and realized she could not stop taking opioids. She reported using

opiates for six months to a year, with the longest period of abstinence being only

three days; she reported using as frequently as three times daily. A drug screen

taken that day was negative for all substances. Brooke was diagnosed with Opioid

Use Disorder, Severe, and was recommended to participate in extended outpatient

treatment and Medically Assisted Treatment (MAT).

      On May 29, DHS was able to speak to Brooke, after showing up at the

house unannounced. Brooke reported she had been in treatment for a while and

agreed to provide a drug screen that day. The record does not indicate whether

Brooke actually did so.

      When Z.S. was born in early June, a nurse reported Terrell had been at the

hospital with Brooke and Z.S., sleeping in her room with the baby. There was a

no-contact order in effect between Brooke and Terrell. Brooke first denied his

presence but later acknowledged he had been at the hospital. She denied using

opioids during her pregnancy and claimed a sweat patch she had put on at DHS’s

request was tampered with. Z.S. tested positive for methadone at birth.

      DHS spoke with UCS to confirm Brooke’s participation in services and found

Brooke had missed an orientation session and her next appointment after her

evaluation. UCS session notes from June 17 indicate Brooke was informed she

needed to meet with her counselor by June 18 or she would be out of compliance

with the MAT program. Brooke’s treatment counselor reported to DHS Brooke

would not be able to continue dosing—obtaining dialing methadone doses—until
                                          4


she met with the counselor. Brooke did not cooperate with DHS’s attempt to

develop a safety plan, and DHS sought temporary removal.2

         Brooke and the children were located at the maternal grandparents’ home.

A law enforcement officer accompanied DHS workers to the residence. The officer

called for backup assistance. The juvenile court describes the removal process:

         Brooke and her parents . . . were not cooperative with DHS in
         executing the removal. The police body cam video demonstrates
         that Brooke and her family were extremely belligerent and highly
         agitated. The body camera footage was offered as an exhibit at the
         termination hearing and is extremely disturbing. The children were
         present and were clearly distraught by the screaming and yelling that
         was occurring. DHS remained calm throughout the process, despite
         the reactions of Brooke and her family. A police officer can be heard
         saying that the family was telling the children they would be abused
         in foster care.

2   The June 18, 2020 affidavit submitted in support of temporary removal states:
                The circumstances surrounding the need for removal are: The
         mother is involved in a violent relationship . . . . The couple have a
         no-contact order because of domestic violence related reasons but
         the couple knowingly violate that order. On or about May 21, 2020,
         the DHS received allegations that the couple were abusing opiates
         while they cared for [T.A. and A.A.]. The DHS met with the mother
         on May 20, 2020, but she refused to provide a drug screen. It would
         be later learned that on May 26, 2020, the mother sought treatment
         at UCS and was prescribed methadone. On May 29, 2020, the
         mother agreed to a drug screen patch. Then, [in June], [Z.S.] was
         born positive for methadone. It’s reported that the mother’s doctor
         was unaware of the mother’s methadone treatment; and soon after,
         the mother said that her drug screen patch fell off. Records indicate
         that [Terrell] visited the mother at the hospital, although the mother
         was not forthright with that information. Since [Z.S.] was discharged
         from the hospital, the mother missed the follow up appointment with
         his pediatrician, the mother missed appointments with UCS and the
         mother refuses to communicate or cooperate with the DHS regarding
         the welfare of these children. The mother and relatives will not
         coordinate a safety plan for these children and it’s reported that the
         mother may be dropped from the UCS treatment program for failure
         to meet. Also, when evaluated at UCS, the mother reported that
         [she] abused prescription pain killers multiple times a day for
         approximately six months before she learned she was pregnant with
         [Z.S.]
                                           5



       A contested removal hearing was held on June 29 and July 7. The court

confirmed the removal and continued the children in foster care with custody with

DHS. The court found issues of domestic violence and Brooke’s minimization of

her substance abuse created risks of inadequate supervision of the children.

       Adjudication and Disposition. After an August 4 contested adjudication

hearing, the court found T.A. reported witnessing domestic violence between

Brooke and Terrell on a number of occasions. One time, T.A. called 911, but

Brooke got on the line and reported everything was fine. Brooke denied ever

exposing the children to domestic violence or violating the no-contact order. The

court found Brooke was not credible regarding her relationship with Terrell or the

domestic violence, which placed the children at imminent risk of suffering physical

abuse and neglect.     The court also found Brooke continued to minimize her

substance-use disorder and was not in full compliance with MAT, placing her at

greater risk of relapse.    The children were adjudicated children in need of

assistance (CINA). The court ordered Brooke to provide drug screens at the

request of DHS and participate fully in her MAT. Brooke and Terrell were ordered

to participate in domestic-violence services. DHS was to assess family members

for potential placement of the children.

       On August 13, the court modified T.A. and A.A.’s placement from DHS

foster care into the custody of their paternal grandparents.3 They have remained




3T.A. and A.A. were initially placed in the same home with Z.S. but the foster family
expressed concerns because A.A.’s behaviors endangered their four-year-old
child.
                                            6


in the paternal grandparents’ care and Z.S. has remained in the care of the foster

family.

          Review.   A review hearing was held on November 6.             Neither father

appeared or was participating in services. Brooke was participating in MAT but

was not attending all required programing. The court also ruled Brooke needed to

engage in Child-Parent Psychotherapy (CPP) with the children, sign necessary

releases so the children could participate in services, and consistently attend her

family interactions.

          The maternal grandparents filed a motion to intervene and sought to have

the children placed with them. The court set the motions for consideration at the

next review hearing.

          On March 22, 2021, the court issued its review order. The court noted

“Thomas believes his children should be placed with his father until he moves into

his own place.” The court made these findings:

                  8. There is a little progress being made. In January 2021,
          there were positive drug screens without admission of use by
          Brooke. The mother had missed some dosing, and Brooke was not
          fully compliant with MAT expectations. Brooke has been slow to
          engage with CPP services with the children. As of March 2021,
          Brooke was not consistently attending CPP with [Z.S.] due to her lack
          of consistency in her own individual therapy. [A.A.]’s therapist
          recommends that Brooke participate in a parent only session with
          her, only after she has attended two session of her own mental health
          therapy. Brooke has not engaged with Drake Early Head Start
          consistently. Brooke is attending substance abuse treatment. She
          is providing drug screens for treatment. She has not provided drug
          screens for DHS as asked. [She] lacks insight as to why she and the
          children are court involved. Brooke is not consistently engaged in
          therapy services to help gain that insight, process her feelings of
          anger and frustrations, and address the reasons that the children
          were removed. Today Brooke reports that she does not [have] a
          good rapport with her individual therapist and that she is looking into
          a new one. It is important that Brooke is able to have open and
                                           7


       honest communication with her therapist. It is also important that
       Brooke address domestic violence with her advocate. Moving
       forward, Brooke will need to find a therapist to work with so that she
       can beg[i]n making therapeutic progress.              Brooke needs to
       consistently attend her visits with the children. The children are in
       need of consistent ongoing therapy. The [guardian ad litem (GAL)]
       reports that the older children are doing well in the home of the
       paternal grandparents. [Thomas] has disengaged with services
       including visitation. [Terrell] is not involved with any services.
               9. Brooke is consistent in her substance abuse treatment,
       including MAT, group and individual sessions, and her drug screens
       for treatment. The court is pleased to see that engagement.
               10. Brooke clearly has a lot of anger and frustration with DHS
       and with the removal of her children. There is a lack of trust between
       her and any of the professional team members attempting to work
       with her. Brooke has expressed feeling that DHS has lied to the
       court, and does not recognize any positive work on her part. Her
       focus on her anger towards DHS is a barrier to her addressing the
       areas in her life that this court believes is necessary for reunification.
       Brooke and this team are encouraged to continue to work on building
       a relationship that facilitates trust and progress.

       The court determined that placement with the intervenor was not in the

children’s best interest:

              12. Brooke’s mother has requested placement of all three
       children. . . . At the time of the children’s initial removal, DHS did not
       recommend placement with [the maternal grandparents] due to their
       inappropriate behavior at the time that DHS was executing the
       removal.       They were verbally aggressive with the worker,
       uncooperative, and told the children that children are molested in
       foster care. This is particularly concerning given that the maternal
       grandparents [are] licensed foster parents. The court agreed with
       the assessment the children should not be placed in their care, and
       confirmed that order at the Adjudication hearing and the Disposition
       hearing. Much like Brooke, [grandmother] has animosity towards
       DHS that creates difficulty in building a working relationship. [She]
       reports that she has a brain injury that affects her ability to
       emotionally regulate. As a result, [maternal grandmother] has been
       inappropriate with DHS and with providers. DHS reports that [she]
       frequently texts about placement of the children and visitation. When
       [she] does not get the response she wants, she becomes upset and
       the children are placed in the middle of it. For example, the maternal
       grandparents were not appropriate during a [family team meeting]
       and the facilitator had to direct them to stop talking. There is some
       question about whether this home will be able to maintain their foster
                                        8


      care/adoptive license. Four Oaks is requiring additional information
      from them before a determination can be made. In addition, DHS
      has concerns regarding whether [maternal grandmother] has the
      ability to provide care for the children. Both grandparents are on
      disability. [Grandmother] reports that she is paralyzed in her arm and
      hand. She also reports suffering negative [e]ffects from a brain injury
      she suffered. The children have expressed concerns regarding their
      grandfather’s vision and ability to drive. DHS has asked for further
      medical documentation to determine whether there are any medical
      reasons that would prevent the maternal grandparents from
      providing care to the children. This court has ordered supervised
      visitation with the grandparents in the past because of the
      inappropriate conversations they have had with or in front of the
      children. To the grandmother’s credit, she acknowledged and
      apologized for her behavior. However, she still lacks insight and
      understanding as to why the children were removed from her
      daughter, or why they have not been placed in her care. The court
      has responsibility to engage in concurrent planning as well as to
      minimize the number of moves these children experience. They are
      in concurrent homes at this time, although the youngest is separated
      from the older two. There is not current evidence that the
      grandparents will be able to be licensed to adopt these, nor that it
      would be in the children’s best interest to be placed with them at this
      time.

      Permanency hearing. The court scheduled a permanency hearing, which

was held on May 20 and July 8. The court entered its order on July 8. In denying

Brooke’s request for a six-month extension, the court found:

      Brooke has struggled to engage in services, to be open an[d] honest
      about her substance use disorder, and her mental health needs. She
      is resistive to DHS and her [Family-Centered Service (FCS)]
      provider. Brooke has been expected to engage in mental health
      services but testified on July 8, 2021[,] that prior to June 2021, she
      had only attended therapy a handful of times. Since June, she has
      seen her mental health provider only about [three] times. Her mental
      health provider also provides substance abuse counseling and she
      sees her once a month for substance abuse. In addition to taking
      her medication, Brooke is expected to attend multiple groups a week
      at UCS. Brooke has not consistently done so. Brooke tested positive
      for cocaine in March 2021. Brooke is unwilling to provide information
      about who she was with when using. She is also unwilling to share
      information about her romantic partners. Brooke isn’t able to
      recognize why it is important for the court to know that she is around
      safe, stable individuals to help support her long term recovery.
                                          9


       Based on the progress that has been made, coupled with Brooke’s
       resistance to working with providers, the court does not find an
       extension to be appropriate.

       The court noted again that neither father had engaged in services. The

court modified the permanency goal to termination of parental rights.

       Termination. The permanency review and termination-of-parental-rights

hearing was held on August 27 and 31, September 20 and 23, and October 18.

The record indicates Thomas attended a few hours of the August 27 hearing but

did not return after a break. He did not participate further. Thomas had provided

no support for his children and had ceased all communication with DHS.

       In her testimony Brooke acknowledged she had missed visits and

appointments “in the past” but testified she was currently “doing what I’m supposed

to be doing right now.” Her individual USC counselor was providing co-occurring

mental-health and substance-abuse sessions and she had attended six sessions

in ten weeks.    The individual sessions were conducted virtually.        Her group

sessions had returned to an in-person format in June; she attended five group

sessions in June, four group sessions in July, and two in August. She was also

speaking with a domestic violence advocate, had suitable housing, and

employment. Brooke asked that the children be returned to her or that she be

given more time to work toward reunification.

       Brooke denied the children had ever witnessed the domestic violence

between her and Terrell. She did not remember T.A. calling 911 and Brooke

interrupting the call to state everything was fine. Brooke testified she did not think

arguments and fights behind closed doors with her significant other were wrong;

rather, it was “normal.” She did not believe her abuse of prescription opiates was
                                          10


a reason for removing the children because she “was taking care of that on my

own.” When asked about the reports she did not take feedback from service

providers well, Brooke stated, “I have not been any—against them or anything they

said to me. Since I was told take the feedback without fighting about it, without

saying anything about it, I have not went against [Sarah] Swinton or anything she’s

stated.” Brooke then called the State’s attorney a “Dumb ass.” And when asked

if Brooke thought there was still work for her to do about her defensiveness, she

responded: “No. . . . I simply don’t like you.”

       Brooke continued to be angry with DHS.           She stressed the affidavit

supporting removal contained a lie—that she was going to be kicked out of MAT.4

And she stated she believed DHS social worker Whitney Gamm was going to make

money by adopting her three children out.

       Amy Winters, Brooke’s UCS Healthcare therapist, testified “from what she’s

shared with me, it would appear she has made progress.” Winters stated, “I don’t

know enough about Brooke to give a professional opinion about [MAT] a program

that I don’t run.” Winters also stated a number of times that she had only been

working with Brooke since June. When asked about Brooke’s apparent readiness

to change, Winters stated Brooke was in the “accent stage.” Winters could not

remember Brooke’s relapse risk. And, when asked what Brooke’s prognosis was,

Winters stated, “We’re making progress.”




4As noted in footnote 3, the affidavit notes only that “it’s reported that the mother
may be dropped from the UCS treatment program for failure to meet.” (Emphasis
added.)
                                         11


       On September 20, Gamm testified and acknowledged Brooke was

participating in recommended interactions with a domestic violence advocate,

mental-health therapy, and substance-abuse treatment.          Reports of Brooke’s

interactions during visits were generally positive.

       Gamm, however, expressed concern because both Brooke’s UCS

treatment and diagnoses were unclear. She did not understand how Brooke was

progressing through MAT programming and having her expectations lowered even

though Brooke was not compliant with program expectations.              Gamm was

concerned because Brooke was asked by DHS to get drug screens on August 14

and December 21, 2020, and on February 17, 2021, but Brooke failed to show.5

Gamm testified that when she met with Brooke in late March or early April, she

was not aware Brooke had tested positive for cocaine at UCS because Brooke did

not disclose that test result. She stated that while Brooke appeared to be refraining

from opiates, she was experimenting with a new substance and the “cocaine

positive wasn’t found until she was ordered to re-sign a release because she had

revoked [MAT’s] release from the department.”         Consequently, in April when

Brooke agreed to wear the sweat patch, which tested negative for all but

methadone, DHS did not have a full picture. Then, on August 2, Brooke was again

a no- show when DHS requested a drug screen. Gamm was questioned about

Brooke’s stated reason for not attending the August 2 drug screen—that she would

have been late for work. Gamm responded she was offered a ride to the testing

and:


5Brooke submitted a drug screen for MAT in March and the April 1 result indicated
positive for cocaine. Brooke did not share this information with DHS.
                                         12


       [Brooke] had indicated that her job was rather flexible, and in
       following up—when I followed up with her manager, they had
       indicated to me that they would have allowed her to go and be late,
       that they have a number of employees in similar situations, and they
       would have allowed her to be late to work had she dropped—or done
       a drug screen.

Gamm also expressed concern because UCS’s drug screens were not completely

random. Though drug screens did not occur every Thursday, Brooke knew she

could be tested on Thursdays when she arrived to pick up her weekly doses.

       Gamm testified Brooke had not yet taken accountability for DHS’s

involvement with the family and lacked insight about the effects of substance

abuse and domestic violence on the children.           Gamm testified insight and

accountability are important: “For [a parent] to understand that the reason the

department became involved were the safety concerns and helping them fix those

issues and be supportive to them so that we return children to never have to

become involved or re-remove children again.”

       With respect to Brooke’s request the maternal grandmother and her

significant other be allowed to be a placement for all three children, Gamm testified

the maternal grandmother had failed to provide requested information concerning

the brain injury she had suffered, resulting in her inability to regulate her emotions

as well as physical disability, both of which countermanded safe placement of the

children in her and her significant other’s care.

       DHS, the FCS provider, and the children’s GAL all recommended

termination of parental rights. The court terminated Thomas’s rights under Iowa

Code section 232.116(1)(b), (e), and (f) (2021). Brooke’s rights were terminated
                                          13

under paragraphs (d) and (l) as to all three children, (f) as to A.A. and T.A., and (h)

as to Z.S.

       Brooke and Thomas appeal. Brooke contests the grounds for termination,

asserts the court should have allowed her additional time, claims termination is not

in the children’s best interests, and argues the court erred in denying her request

to place all three children in a guardianship with the maternal grandparents. The

father asserts the court should have granted him additional time to seek

reunification and argues termination of his rights was not necessary because his

children are safe in their placement with the paternal grandparents.

II. Scope and Standard of review.

       We review the termination of parental rights de novo, giving weight to the

juvenile court’s finding of facts. In re A.M., 843 N.W.2d 100, 110 (Iowa 2014). We

give weight to the juvenile court’s findings as to witness credibility because of its

superior position to observe the witnesses and their demeanor. See In re K.P.,

No. 13-0100, 2013 WL 1457845, at *4 (Iowa Ct. App. Apr. 10, 2013).

III. Discussion.

       A. Three-step analysis and burden of proof: When reviewing a termination

of parental rights, we consider the three steps outlined in Iowa Code section

232.116: (1) whether the State’s evidence supports a ground for termination;

(2) whether termination is in the children’s best interests; and (3) whether any

exceptions to termination apply. In re M.W., 876 N.W.2d 212, 219–20 (Iowa 2016).

We look for clear and convincing evidence, that is, whether the State’s proof leaves

us with no “serious or substantial doubts” about the correctness of the juvenile

court’s conclusions of law. Id. at 219 (citation omitted).
                                         14


       It is the State’s burden to prove grounds for termination exist by clear and

convincing evidence; “the parent resisting termination bears the burden to

establish an exception” under Iowa Code section 232.116(3). In re A.S., 906

N.W.2d 467, 476 (Iowa 2018).

       B. The mother’s appeal.

       Grounds exist. Brooke contends the State did not prove the statutory

grounds for termination. When, as here, the court rests its decision on more than

one paragraph under section 232.116(1), we may affirm on any supported ground.

In re D.W., 791 N.W.2d 703, 707 (Iowa 2010). We will address paragraphs (f) and

(h) as both require the State to prove a child has been adjudicated CINA, been out

of the parent’s custody for a specified statutory period, and cannot be returned to

the parent “at the present time.”6 The mother contests only the issue of whether

the children could safely be returned to her at the present time, meaning “at the

time of the termination hearing.” See id.

       Brooke asserts that because she has a “proven commitment” to her children

and has engaged with the provided services, she is in the same position as a

parent whose termination was reversed in In re C.Z., 956 N.W.2d 113 (Iowa 2021).

In C.Z., the supreme court found clear and convincing evidence was lacking that


6 Iowa Code section 232.116(1)(f) is applicable to children (1) “four years of age or
older” (2) who have been adjudicated CINA, (3) have been removed from the
parent’s physical custody “for at least twelve of the last eighteen months, or for the
last twelve consecutive months,” and (4) cannot be returned to the parent’s
custody “at the present time” without risk of adjudicatory harm.
       Section 232.116(1)(h) is applicable to children (1) “three years of age or
younger” (2) who have been adjudicated CINA, (3) have been removed “for at least
six months of the last twelve months, or for the last six consecutive months,” and
(4) cannot be returned to the parent’s custody “at the present time” without risk of
adjudicatory harm.
                                          15


the child could not have been safely returned to her father’s custody, noting the

father’s consistent engagement with services and the testimony of “key witnesses”

who recommended return of the child to the father. 956 N.W.2d at 123. The court

wrote:

         The testimony of the therapist, counselor, and Early Access social
         worker showed the father’s responsiveness to these services. The
         [court appointed special advocate] and [Family Safety, Risk, and
         Permanency (FSRP)] worker stated his visits with C.Z. were positive;
         he demonstrated an eagerness to learn how to care for his daughter
         and a concern with her well-being. The father attended most of the
         offered visits, while a few were cancelled due to C.Z. or her father
         not feeling well. Three DHS workers and the FSRP worker testified
         as to the father’s responsiveness to services. Their testimony
         demonstrated the father’s cooperation throughout the case and
         ultimately, all agreed that he was capable of caring for C.Z.
                The father violated a court order, drank alcohol after his
         relapse, and provided one tampered drug screen and a positive drug
         test. However, he showed remorse, admitted his alcohol use at the
         termination hearing, and provided negative drug screens after the
         tampered drug screen. He testified he had completely abstained
         from alcohol in the past few months and he understood that he
         should not have alcohol, as it had been a proven trigger.
                The father at times was less than forthcoming and showed
         poor judgment when he insulted the judge on a recorded line and
         when he delayed reporting his relapse. His relapse prompted DHS
         to seek termination. But he made amends and got back on track.
         DHS ultimately changed its position and recommended C.Z. be
         returned to her father.

Id.

         There are some similarities between Brooke’s position and C.Z.’s father—

both relapsed and had bad judgment in insulting others.

         There are notable differences as well. In C.Z., the father had moved to four

overnight visits per week, which continued for about thirty days. Id. at 116. He

transported the child “to and from daycare, handled her medical appointments, and

took care of her daily needs.” Id. He continued working at the workplace where
                                        16

he had been employed through the duration of the case. Id. In contrast, Brooke

had not moved beyond supervised visits, had not attended the majority of her

children’s medical and mental-health appointments, and had changed employment

during the course of the termination hearings. Brooke did not delay reporting her

positive test for cocaine—she did not report it at all to DHS. Brooke has not shown

a responsiveness to services or shown cooperation throughout the case. Rather,

the testimony of Brooke’s service providers was that Brooke had become more

consistent after the permanency hearing, i.e. after the court changed the

permanency goal to termination of parental rights and adoption.

      On our de novo review, we concur in the juvenile court’s assessment:

              Since the children’s removal, Brooke has struggled with
      attending all her offered family interactions. She had to sign a
      visitation contract with her FCS worker to address visitation
      expectations.      Those expectations included confirming visits,
      participating in CPP, and following FCS recommendations regarding
      parenting. Brooke has trouble accepting parenting direction from
      FCS. She becomes escalated and agitated in her communications
      with FCS and DHS. When attentive and focused, Brooke shows
      good parenting skills. However, when distracted, she misses her
      children’s cues.       Brooke provides consistent affection, but
      sometimes intrusive affection.
              Brooke is now seeing a therapist who provides both her
      substance abuse counseling and her mental health therapy. . . . Ms.
      Winters showed little awareness of Brooke’s prior treatment history,
      substance abuse history, and current engagement with MAT. The
      therapist was unable to provide clear goals of what was being
      addressed in therapy.         Ms. Winters was not aware of the
      recommendations for accountability by Brooke’s prior therapist. Ms.
      Winters was defensive in her testimony, and the court was unable to
      gain useful information about Brooke’s progress in addressing both
      her substance use and her mental health needs.
              Brooke’s own testimony highlights the lack of progress she
      has made since the children’s removal. Brooke still does not
      understand why her children were removed. She cannot see how
      her report to UCS regarding a daily opioid use would impact her
      ability to care for the children safely. Brooke testified that she lied
      about daily use in order to be admitted into the MAT. Even if the
                                          17


       court found that credible, it still demonstrates significant thinking
       errors on Brooke’s part. Brooke is able to provide negative drug
       screens for her treatment provider, but those drug screens are not
       truly random. Brooke does not provide random drug screens when
       asked by DHS, even knowing that the court considers missed drug
       screens to be positive.
               Brooke takes little accountability in how this case has
       progressed.

       We are also concerned with Brooke’s rejection of T.A.’s statements she

witnessed domestic violence.

       We acknowledge Brooke had begun to identify unhealthy behaviors and

setting boundaries with others. And she has belatedly engaged with Early Head

Start and CPP. It remains to be seen if Brooke can internalize the concepts she

is learning. There is clear and convincing evidence the children could not be

returned to Brooke’s custody at the time of the hearing.

       Additional time is not warranted. The juvenile court denied Brooke’s request

for additional time after the permanency hearing in July. We have set out the

court’s reasons above.      After another four months, the mother only recently

engaged with services on a more consistent basis. Therefore, we are not confident

the need for removal will no longer exist after an additional six months. See Iowa

Code § 232.104(2)(b).

       Best interests. We next address Brooke’s claim that termination of her

parental rights is not the children’s best interests. In determining a child’s best

interests, we are required to “give primary consideration to the child’s safety, to the

best placement for furthering the long-term nurturing and growth of the child, and

to the physical, mental, and emotional condition and needs of the child.” Id.

§ 232.116(2). “[T]he legislature ‘has significantly, and not too subtly, identified a
                                         18


child’s safety and his or her need for a permanent home as the defining elements

in a child’s best interests.’” In re H.S., 805 N.W.2d 737, 748 (Iowa 2011) (citation

omitted).

       Two quotes from service providers sum up the children’s need for safety

and permanency. T.A. and A.A.’s Family Support Specialist noted in a May 17,

2021 report: “The uncertainty of not knowing their permanent placement has been

taking a huge toll on the older children.”      And in June 2021, “Given [Z.S.’s]

A[dverse] C[hildhood] E[xperiences] score, developmental stage, and his

attachment needs it is imperative that a plan be developed to provide [Z.S.] with a

long-term option for a safe and nurturing home.” When written, the children had

been out of the mother’s custody for about a year.

       Only after the permanency hearing did Brooke begin to more consistently

engage in mental-health counseling and domestic-abuse services. Her therapist’s

notes indicate Brooke spent a great deal of time in her therapy sessions airing her

grievances about DHS rather than addressing her own issues and needs. And, at

the termination hearing, Brooke minimized the effects of domestic abuse on the

children’s well-being and minimized her mental-health needs and her own

accountability in failing to engage in services. “Time is a critical element. A parent

cannot wait until the eve of termination, after the statutory time periods for

reunification have expired, to begin to express an interest in parenting.” In re C.B.,

611 N.W.2d 489, 495 (Iowa 2000).

       The children have been removed from parental care since June 2020.

Despite having more than the statutory period to do so, Brooke has not

successfully addressed her substance abuse or mental health or taken
                                          19


accountability for the removal. A.A. and T.A. are placed together with their paternal

grandparents who are willing to adopt if rights are terminated. A.A. and T.A. have

been doing well in this home. Z.S., too, is placed in a home willing to adopt if rights

are terminated. Both DHS and the GAL indicated that termination was in the best

interests of these children. These children need and deserve permanency. We

find termination of parental rights and adoption are in the children’s best interests.

       No permissive factor precludes termination. Brooke asserts the court need

not terminate her rights because her mother is willing to be a guardian for the

children. “[A] guardianship is not a legally preferable alternative to termination.”

A.S., 906 N.W.2d at 477 (citation omitted). Guardianships do not provide true

permanency because, “[b]y their very nature, guardianships can be modified

or terminated.” In re E.A., No. 20-0849, 2020 WL 4498164, at *2 (Iowa Ct. App.

Aug. 5, 2020) (citing A.S., 906 N.W.2d at 477–78). We conclude the exceptions

to termination do not apply. We affirm the mother’s appeal.

       C. The father’s appeal. Thomas asserts in his appeal, “The juvenile court

erred in terminating the Father’s parental rights and in not granting additional time

for reunification when Iowa Code [section] 232.116(3) applied as the child was

placed with relatives.” We first note the father did not seek additional time for

reunification during the termination hearings. Consequently, that claim is not

preserved for our review. See In re A.B., 815 N.W.2d 764, 773 (Iowa 2012) (“[T]he

general rule that appellate arguments must first be raised in the trial court applies

to CINA and termination of parental rights cases.”).
                                         20


         The father does not contest grounds for termination exist 7 but asserts,

“There was no need to terminate his legal relationship with his children when the

status quo could have been maintained in his own parents’ home.” We cannot

agree.

         “[O]nce the State has proven a ground for termination, the parent resisting

termination bears the burden to establish an exception to termination.” A.S., 906

N.W.2d at 476. The father has not carried his burden. We have already noted “a

guardianship is not a legally preferable alternative to termination.” Id. at 477

(citation omitted). We will not keep T.A. and A.A. in limbo any longer. The paternal

grandparents are ready and willing to adopt and provide the children with

permanence. We affirm the termination of Thomas’s parental rights to T.A. and

A.A.

         AFFIRMED ON BOTH APPEALS.




7 Because the father does not contest the grounds for termination or the best-
interests framework, we need not discuss the first two steps of the three-step
analysis. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010).